PER CURIAM:
Cornelius Jones filed a petition under 28 U.S.C. § 2241 (2000), which the district court construed as a successive motion under 28 U.S.C. § 2255 (2000), and dismissed for lack of jurisdiction. Jones appeals this order and the order denying his motion for reconsideration. Although the district court construed the § 2241 petition as a § 2255 motion, Jones clearly intended to file a § 2241 petition. Jones asserts on appeal that § 2255 is inadequate and ineffective to test the legality of his detention and contends that his claims should be considered in the context of his § 2241 petition. Because Jones does not meet the standard set forth in In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000), we affirm the denial of relief and the court’s denial of Jones’ motion for reconsideration. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.